Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 5, 2022 has been entered.
Claim Rejections - 35 USC § 102/§103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

OR
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1, 2-3, 10, 25 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Stapperfenne (U.S. 200500140142).
	Stapperfenne teaches coating compositions which contain a polyester, phenol-formaldehyde resin, a benzoguanamine-formaldehyde resin and/or a blocked polyisocyanate resin along with catalyst and a solvent. (Abstract)
	The compositions are desired for metal can coatings (¶[0005] and ¶[0095]) which anticipates, or in the alternative meets, the food or beverage can coating of Claim 1 as Stapperfenne exemplifies the making of square cans in ¶[0095] and there is nothing of record to reasonably suggests these square cans cannot be used for food or beverages.
	Table III exemplifies a coating composition with polyester (58 wt%), phenol-formaldehyde resin (6.4 wt%), a benzoguanamine-formaldehyde resin (3.0 wt%) and a blocked polyisocyanate resin (5.6 wt%)  along with catalyst (Metatin) and a solvent
	The above mixture of phenolic, benzoguanamine and blocked isocyanate crosslinkers anticipates, or in the alternative meets, the recited crosslinking system limitation of Claim 1.
	The catalyst exemplified is a dibutyl tin catalyst which is not an acid catalyst.  In ¶[0064] Stapperfenne teaches acid catalysts can be used, including those based on phosphoric acid.  An acid catalyst is exemplified with phenolic and benzoguanamine compositions such as those in Table I.  
	As such, one of ordinary skill in the art can at once envisage the Table 2 composition of Stapperfenne being practiced with phosphoric acid catalysts used in other examples because Stapperfenne teaches these catalysts can be used in ¶[0064].
	Alternatively, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to practice the invention of Stapperfenne, in particular, that of the example of Table III, using the phosphoric acid catalyst of other examples because Stapperfenne teaches these catalysts can be used in ¶[0064].
	This reads over the acid catalyst of Claim 1 and also Claim 25.
	The polyester is made of sebacic, terephthalic acid, and isophthalic acid and also neopentyl glycol. (¶[0078]).  This anticipates or in the alternative meets the limitations of Claims 2 and 3.  The amount of blocked isocyanate anticipates Claim 10.
The compositions of Stapperfenne are free any of the recited bisphenol type compounds of Claim 1 (¶[0035]) which anticipates the substantially free limitation of Claim 1.
Stapperfenne is silent on the flexibility and scratch resistance of Claim 1.  However, every composition with a benzoguanamine or derivative and polyester in Applicant’s as-filed specification has flexibility and scratch resistance as claimed and, therefore, one of ordinary skill in the art is reasonably suggested Stepperfenne’s coatings, especially those of Table III as envisaged / motivated above, meet the flexibility and scratch resistance as claimed which anticipates or the alternative meets the limitations of Claim 1.
The reliance upon the specification by the Office to establish inherent properties has been supported by the Federal Circuit.  In re Kao, 98 USPQ2d 1799, 1809 (Fed. Cir. 2011).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 6 is are rejected under 35 U.S.C. 103 as obvious over Stapperfenne (U.S. 200500140142).
	Stapperfenne is applied as above under §102.
	The motivated/envisaged combination of the three crosslinkers in Table III has only ~ 4 wt% of the benzoguanamine in the composition when consider its amount in terms of solids weight.
	In ¶[0030] Stapperfenne teaches up to 12 wt% of the benzoguanamine component in the compositions.  While this is with respect to the total composition rather than the solids weight, one of ordinary skill in the art can easily recognize the exemplified 3 wt% of this component translating to ~ 4 wt% with respect to solids translated the above 12 wt% of this component into a number that is well in excess of the 4.5 wt% with respect to solids recited by the instant Claim 9.
	It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to practice the invention of Stapperfenne, in particular that of the phosphoric acid catalyzed Table III composition, with up to 12 wt % of benzoguanamine component because Stapperfenne teaches such a range of amounts in ¶[0030].  This would have lead one of ordinary skill in the art coating compositions with at least 4.5 wt% of the benzoguanamine when considered on a total solids basis.
Absent a showing of criticality, it is well settled that where prior art describes components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established. See MPEP 2144.05. In re Harris, 409, F3.d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 3d 1379, 1382 (Fed. Cir 1997); In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ 2d, 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549,553 (CCPA 1974). 
Claim 1-6, 10 and 25 are rejected under 35 U.S.C. 103 as obvious over Woods (WO2015078966) in view of Koketsu (JP2001106968, reference made to included English machine translation).
Woods teaches food and beverage can coatings comprising polyesters and crosslinking agents. (See abstract).  These can coatings do not comprise any of the bisphenol derived compounds such as those recited by Claim 1.  (See page 15 lines 20-35)  This reads over the substantially free limitation of Claim 1.  Claims 2-5 are read over by Woods on page 12 lines 10-35.  Phosphoric and Sulfonic acids as catalysts are taught by Woods on page 14 lines 15-30 which reads over the acid catalyst of Claim 1 and also those of Claim 25.
Woods exemplifies phenolic crosslinkers but does not exemplify a combination of phenolic, benzoguanamine and isocyanate resin as recited by Claim 1.
Koketsu, working in the field of can coatings based on polyesters similar to Applicant and Woods, teaches benzoguanamine amino resins are excellent in retort resistance and extractability in can coatings as curing agents and preferred for hygiene resaons. (See highlighted Section B) Koketsu also teaches curability can be improved by added an epoxy or isocyanate crosslinker. (See highlighted Section C) +
Woods teaches combinations of crosslinkers can used including phenolic resin and aminoplast resins (amino resins) and also a list of other resins including isocyanate and epoxy. (page 13-14 lines 25 – 15)
It would have been obvious to a person of ordinary skill in the art at the time invention was filed to practice the invention of Woods by adding benzoguanamine amino resins as an additional crosslinker because Koketsu teaches these are beneficial in terms of excellent retort resistance and extractability along with hygiene, as are the preferred phenolics.  Additionally, one of ordinary skill in the art would have been motivated to add isocyanate crosslinkers when practicing Woods because Koketsu teaches these compounds improve the curing of the coatings.  One would have been motivated to choose the isocyanates over the epoxy crosslinkers taught by Koketsu for this purpose because Woods suggests epoxies (diglycidyl eithers) of bisphenol F and bisphenol A should not be in the compositions as above.
A skilled artisan would have a reasonable expectation of success in the above combination because Koketsu teaches number average molecular weights and glass transition temperatures for similar polyesters to Woods.  See Section A of Koketsu.
The above combination reads over the claimed phenolic, benzoguanamine and isocyanate crosslinkers of Claim 1.
No other coating layers are required by Woods which meets the no other coating layer limitation of Claim 1.
	Neither Woods nor Koketsu teach specifically how much of each crosslinker should be present in the compositions.  However, Woods exemplifies ~7 to ~23 wt% (as in total weight of the composition) of the phenolic crosslinkers and Koketsu teaches the amount of crosslinker in relation to the polyester is 5 to 40 parts (or solids as it is just the polyester and crosslinker). (Portion directly below Section C) Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to practice the invention of Woods as motivated by Koketsu as discussed above by using similar amounts of phenolic, benzoguanamine and isocyanate crosslinkers exemplified by Woods because Woods gives exemplary catalyst amounts.  Therefore, one of ordinary skill in the art would have been lead to amounts of phenolic, benzoguanamine and isocyanate crosslinkers of ~ 7 wt% of each to begin routine experimentation in practicing Woods and Koketsu.  This would have lead one of ordinary skill in the art to compositions which had more than 4.5 wt% of benzoguanamine of Claim 6 and an amount of isocyanate crosslinkers that overlaps the range of 0.5 to 30 wt% of Claim 10 when calculated based on solids as recited due to the small amount of solvent exemplified relative to the polyester and catalyst and crosslinkers exemplified.  These amounts also fall under Koketsu’s teaching of 5 to 40 parts of crosslinker compared to 60-95 parts of polyester also.
Absent a showing of criticality, it is well settled that where prior art describes components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established. See MPEP 2144.05. In re Harris, 409, F3.d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 3d 1379, 1382 (Fed. Cir 1997); In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ 2d, 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549,553 (CCPA 1974). 
Response to Arguments
	Applicant’s remarks and claim amendments filed August 5, 2022 have been fully considered and are sufficient to overcome Achibet as Achibet requires multiple coating layers.  Said rejection is withdrawn.  New rejections have been necessitated by Applicant’s new claim limitations.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M RODD whose telephone number is (571)270-1299. The examiner can normally be reached 7 am - 3:30 pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on (571) 272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Christopher M Rodd/            Primary Examiner, Art Unit 1759